Opinion issued September 11, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00904-CV
____________

IN RE EDWIN CRON, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Edwin Cron, Jr. has filed a petition for a writ of mandamus directed at
the United States District Court for the Southern District of Texas.  We have no
subject-matter jurisdiction to issue any such writ.  See generally Donovan v. City of
Dallas, 377 U.S. 408, 412, 84 S. Ct. 1579, 1582 (1964); State Bd. of Health v. Wilson,
188 S.W.2d 999, 1000 (Tex. Civ. App.--Austin 1945, writ ref'd).
	We dismiss for lack of subject-matter jurisdiction the petition for a writ of
mandamus.

PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.